Decree of the Surrogate’s Court, Kings County, dated December 20, 1965, affirmed insofar as appealed from, with costs to each respondent or group of respondents filing a separate brief, payable out of the estate. The principal claim advanced by appellant is that a waiver of right of election under section 18 of the Decedent Estate Law, concededly executed by him, is invalid because it was induced by constructive fraud. That contention was rejected by the trier of the facts and in our opinion the record amply sustains that determination (cf. Amend v. Hurley, 293 N. Y. 587, 594). Appellant’s other contentions have been examined and we find no grounds therein for disturbing the decree below. Christ, Acting P. J., Brennan, Rabin, Hopkins and Munder, JJ., concur.